In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
LISA N. BUTTON,           *
                          *                          No. 13-900V
              Petitioner, *                          Special Master Christian J. Moran
                          *
v.                        *                          Filed: October 16, 2014
                          *
SECRETARY OF HEALTH       *                          Attorneys’ fees and costs; award
AND HUMAN SERVICES,       *                          in the amount to which
                          *                          respondent does not object.
              Respondent. *
******************** *

Diana L. Stadelnikas Sedar, Maglio, Christopher & Toale, Sarasota, FL, for
Petitioner;
Julia McInerny, United States Department of Justice, Washington, DC, for
Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS 1

       On September 19, 2014, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Petitioner submitted a
draft application for attorneys’ fees and costs to respondent for review. Upon
review of petitioner’s application, respondent raised objections to certain items.
Based on subsequent discussions, petitioner amended her application to request
$10,400.00, an amount to which respondent does not object. The Court awards
this amount.

       On October 8, 2014, Lisa Button filed a petition for compensation alleging
that the influenza vaccine, which she received on September 24, 2011, caused her
to suffer transverse myelitis (“TM”). Petitioner received compensation based

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
upon the parties’ stipulation. Decision, issued October 16, 2014. Because
petitioner received compensation, she is entitled to an award of attorneys’ fees and
costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $10,400.00 in attorneys’ fees and costs for her
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that she incurred no out-of-pocket litigation expenses while pursuing this claim.
Respondent has no objection to the amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $10,400.00 in the form of a check made payable to
        petitioner and petitioner’s attorney, Diana L. Stadelnikas Sedar, of the
        law firm Maglio, Christopher & Toale, P.A., for attorneys’ fees and
        other litigation costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2